July 18, 2013 VIA EDGAR Securities and Exchange Commission treet, NE Washington, DC 20549 RE: John Hancock Variable Insurance Trust (the “Trust”): Form N-14 for the Reorganization of Several Series of the Trust Ladies and Gentlemen: On behalf of the Trust, transmitted herewith please find the Registration Statement on Form N-14, including the Notice of Special Meeting of Shareholders, Combined Proxy Statement/Prospectus, Statement of Additional Information, Form of Proxy Card, and relevant exhibits, with respect to the acquisition of assets of the following “Acquired Funds” by the respective “Acquiring Funds.”Each of the Acquired Funds and Acquiring Funds is a series of the Trust. Acquired Fund Acquiring Fund All Cap Value Trust Fundamental Large Cap Value Trust Core Allocation Plus Trust Core Strategy Trust Core Fundamental Holdings Trust Core Strategy Trust Core Global Diversification Trust Core Strategy Trust Disciplined Diversification Trust Core Strategy Trust Fundamental Holdings Trust Core Strategy Trust Global Diversification Trust Core Strategy Trust Smaller Company Growth Trust Small Cap Opportunities Trust Pursuant to Rule 488 under the Securities Act of 1933, the Registration Statement for the Trust on Form N-14 filed herewith is expected to become automatically effective on August 17, 2013. This transmission contains a conformed signature page, the manually signed original of which is maintained at the offices of the Trust. Securities and Exchange Commission July 18, 2013 Page 2 If you have any questions or comments concerning the foregoing, please call me at (617) 261-3240 or Betsy Seel of John Hancock at (617) 663-2166. Sincerely, /s/ George P. Attisano George P. Attisano Cc: Betsy Seel John Hancock Variable Insurance Trust
